                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK A. WARE,                                   Case No. 21-cv-01069-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER
                                                  v.
                                   9
                                                                                            Re: Dkt. Nos. 8, 9, 10
                                  10     C. KOENIG,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, proceeds with a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. Petitioner has filed a motion to appoint counsel and respondent

                                  15   filed a motion for an extension.

                                  16          The Sixth Amendment right to counsel does not apply in habeas corpus actions. Knaubert

                                  17   v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). But 18 U.S.C. § 3006A(a)(2)(B) authorizes a

                                  18   district court to appoint counsel to represent a habeas petitioner whenever “the court determines

                                  19   that the interests of justice so require.” Petitioner has presented his claims adequately and the

                                  20   issues are not complex. The Court finds that the interests of justice do warrant the appointment of

                                  21   counsel at this time.

                                  22          For the forgoing reasons:

                                  23          1. Petitioner’s motion to appoint counsel (Dkt. No. 9) is DENIED. His motion to proceed

                                  24   in forma pauperis (Dkt. No. 8) is DENIED as moot because in forma pauperis status has already

                                  25   been granted.

                                  26          2. Respondent’s request for an extension of time (Dkt. No. 10) is granted. An answer

                                  27

                                  28
                                   1   to the petition may be filed by August 24, 2021.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 6, 2021

                                   4

                                   5
                                                                                              JAMES DONATO
                                   6                                                          United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
